Citation Nr: 0619796	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-32 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1948 to 
November 1954.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which established a separate 20 percent 
evaluation for duodenal ulcer disease, status post vagotomy 
and pyloroplasty, and continued a 50 percent rating for 
generalized anxiety disorder (both of the preceding service-
connected disabilities had had one rating for decades as 
psychophysiologic gastrointestinal reaction manifested as 
duodenal ulcer disease or anxiety neurosis with duodenal 
ulcer disease).  



FINDING OF FACT

The veteran's service-connected generalized anxiety disorder 
has manifested without suicidal ideation; obsessional 
rituals; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; and neglect of personal 
appearance and hygiene.  



CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 50 
percent for the veteran's service-connected generalized 
anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was effectively 
accomplished in an August 2003 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.  In 
this case, the August 2003 letter told the veteran of the 
necessary requirement for an increased rating claim such that 
evidence must show that his service-connected condition had 
gotten worse.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

It is also noted that a downstream element is not relevant to 
the pending case, nor is there any downstream element issue 
that is on appeal, and the veteran is not prejudiced by 
consideration of the pending case.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran appropriately received sufficient VCAA 
notification prior to the rating decision on appeal.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
August 2003 letter when it stated:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know." 

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains an August 2003 letter from a 
private physician, and treatment records from the San Juan VA 
Medical Center from 2001 to 2005.  It is noted that upon 
inquiry the Social Security Administration indicated that the 
veteran had not filed for benefits, and thus no records were 
found.  The veteran was provided VA examinations in January 
2004 and 2006, which are sufficient for a decision.  See 
38 C.F.R. § 3.159(c)(4).  Further, the RO received statements 
from the veteran in February and April 2006 that he had not 
other information to provide VA.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.  



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400, a 50 
percent rating is warranted for generalized anxiety disorder 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating may be assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
the entire record indicates that a preponderance of the 
evidence is against a claim for a rating in excess of 50 
percent.  

The record contains an August 2003 letter from Marcos Rosado 
del Valle, M.D., which noted that the veteran had commenced 
psychiatric treatment in 1954, and currently complained of 
anxiety and depression.  The letter noted that in 2002 the 
veteran had undergone open-heart surgery, and in the hospital 
suffered a cerebrovascular accident.  Dr. Rosado offered a 
diagnosis of schizophrenia, undifferentiated chronic type.  

In a September 2003 statement, the veteran described several 
incidents in the 1980s when he had become disoriented and 
hostile due to his service-connected disability. 

The veteran underwent a January 2004 VA examination, where he 
reported hospitalizations in December 1987 and July 1999 for 
major depression as well as a cerebrovascular accident (CVA) 
in September 2002.  The veteran currently received treatment 
from Dr. Rosado, and took Xanax and Prozac.  He reported that 
his conditions were worse; particularly, he complained of 
depression and memory problems after the CVA.  The veteran 
stated that he was unable to remember things and easily got 
lost.  The veteran spent a lot of time in bed, and frequently 
got confused and disoriented.  

A mental status assessment found that the veteran was clean, 
adequately dressed, and groomed.  He was alert and oriented 
to person, place, day, and year.  His mood was depressed and 
anxious.  The veteran's affect was blunted, and his attention 
was fair-memory, however, was poor (the veteran was able to 
recall three objects after two minutes with difficulty).  His 
speech was clear and coherent, he was not hallucinating, and 
he was not suicidal or homicidal.  The veteran's insight and 
judgment were fair, and he exhibited good impulse control.  
The examiner noted that the veteran had difficulty walking, 
and suffered from frequent falls due to poor balance after 
the CVA.  The veteran had been depressed and suffered 
sleeping problems.  Diagnoses were Axis I, generalized 
anxiety disorder with depression and cognitive defects, and 
Axis V, Global Assessment of Functioning (GAF) 50.  

In his March 2004 notice of disagreement, the veteran 
asserted that his service-connected nervous condition made 
him unable to keep a job, which met the requirement for a 100 
percent schedular evaluation.  In November 2004, the veteran 
filed an application for increased compensation based on 
unemployability, and asserted that he had last worked full-
time at the U.S. Postal Office in 1990 (also the date his 
disability affected his full-time employment).  

A November 2004 VA gastroenterology consult noted that the 
veteran was oriented to person, place, and time.  His mood 
and affect was depressed and anxious.  

A December 2004 rating decision denied entitlement to 
individual unemployability.  The veteran thereafter submitted 
a January 2005 notice of disagreement, and though the RO 
issued a September 2005 statement of the case, the veteran 
did not perfect an appeal of the December 2004 determination.   

Primary care VA treatment records from 2002 to 2005 generally 
noted that the veteran had a problem with depressive 
disorder, and was otherwise treated for the disability by Dr. 
Rosado.  

In January 2006, the veteran underwent a VA examination.  The 
veteran reported that he was married, and the father of three 
children (one deceased in 1992).  He described his 
relationship with his wife as having been a complete 
disaster.  The veteran mainly got together with his relatives 
because he did not drive anymore status post CVA.  The 
veteran reported no history of suicide attempts or 
assaultiveness.  He was not currently employed, and had 
retired 18 years earlier due to eligibility by age or 
duration of work.  Current medications included anti-
depressant and anti-anxiety, and the veteran stated that he 
was always nervous with a depressed mood precipitating crying 
bouts on a daily basis in the afternoon.  The veteran had a 
clean general appearance, psychomotor retardation, and 
impoverished speech.  His affect and mood were constricted.  

The examiner further observed that the veteran's attention 
was intact, and was unable to do serial 7's.  His orientation 
was intact to person, time, and place.  The veteran had a 
paucity of ideas and poverty of thoughts.  In terms of 
judgement, the veteran understood the outcome of behavior.  
The veteran had mild sleep impairment, which interfered with 
daily activity.  He had no hallucinations, inappropriate 
behavior, obsessive/ritualistic behavior, or panic attacks.  
The veteran had good impulse control, and no episodes of 
violence or suicidal or homicidal thoughts.  The veteran's 
memory (remote, recent, and immediate) was normal.  

The diagnosis was Axis I, generalized anxiety disorder, with 
a comment that though the veteran referred to a diagnosis of 
schizophrenia by the fee basis psychiatrist, the record 
lacked symptoms or signs compatible with such a diagnosis, 
and nor was it found in the medical record.  Axis V was GAF 
of 50.  The examiner noted that there had been no changes in 
functional status and quality of life since the last 
examination.  

From the preceding recordation of symptoms associated with 
generalized anxiety disorder experienced by the veteran, it 
appears that he does not have suicidal ideation or 
obsessional rituals which interfere with routine activities.  
Additionally, no medical evidence of record identifies that 
his speech was intermittently illogical, obscure, or 
irrelevant; rather, it appears that the veteran maintained an 
ability to communicate clearly.  Also, the veteran does not 
apparently suffer from impaired impulse control, and 
objective examination has failed to identify spatial 
disorientation or neglect of personal appearance and hygiene.  

Although the veteran is currently not working, which might 
indicate that he had some difficulty in adapting to stressful 
circumstances, he does not, however, have the inability to 
establish and maintain relationships as evidenced by his 
relationships with his relatives.  Though he has expressed 
that his relationship with his spouse has been very 
difficult, a review of the record in relation to the pending 
increased rating claims shows that the veteran also does not 
exhibit the listed criteria for a 70 percent rating at this 
time.  Whatever memory problems the veteran may have been 
experiencing at the January 2004 VA examination status post 
CVA appeared to have significantly resolved by the January 
2006 VA examination when his memory was noted as normal.  

The veteran's generalized anxiety disorder symptoms have not 
manifested, when compared with 38 C.F.R. § 4.130, Diagnostic 
Code 9400, to the extent necessary for the next highest 
rating of 70 percent.  The Board is bound by the preceding 
regulation generated by the legislative process, and at this 
time, a preponderance of the evidence is against a claim for 
an increased rating.  



ORDER

A rating in excess of 50 percent for service-connected 
generalized anxiety disorder is denied.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


